Citation Nr: 9904917	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  91-49 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from May 1978 through 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of decisions rendered at the Department 
of Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida, and Cleveland, Ohio.  In October 1990, 
the St. Petersburg RO denied entitlement to service 
connection for an enlarged thyroid; cervical spine 
disability, characterized as residual, cervical muscle 
contractions; and low back disability, variously 
characterized as disc herniation at L4-L5, residual low back 
pain, and scoliosis of the thoracic and lumbar spine.  The 
veteran perfected an appeal with those decisions.

In April 1991, during a hearing at the St. Petersburg RO, the 
veteran withdrew the issue of entitlement to service 
connection for an enlarged thyroid and after the hearing, 
service connection for disc herniation at L4-L5 was granted 
and evaluated at 10 percent.  The denial of service 
connection for cervical spine disability was confirmed and 
continued. 

Thereafter, during the course of the appeal, the veteran 
raised contentions to the effect that an increased rating was 
warranted for the disc herniation at L4-L5 and that a total 
rating was also warranted due to unemployability caused by 
service-connected disability.  However, prior to the 
resolution of those issues, the case was transferred to the 
Board for consideration.  

On appellate review in December 1992, the Board remanded the 
case for further development, including resolution of issues 
of an increased rating for the service-connected disc 
herniation and a total rating due to unemployability.  
Following the requested development, the Cleveland RO revised 
the rating for the service-connected disc herniation from 10 
to 20 percent.  The RO denied entitlement to service 
connection for cervical spine disability and a total rating 
due to unemployability caused by service-connected 
disability.  The veteran continued to express disagreement.  
Accordingly, the case was returned to the Board for appellate 
review.
 
In a March 1996 decision and remand, the Board denied the 
issue of entitlement to an increased rating for the herniated 
disc disability and remanded to the RO the issues of 
entitlement to service connection for a cervical spine 
disability and a total rating due to unemployability.  

Pursuant to the Board's 1996 remand directives, the RO 
accomplished the requested development and in September 1998, 
after readjudicating the issues on appeal, granted 
entitlement to service connection for osteoarthritis of the 
cervical spine and assigned a 10 percent evaluation, 
effective from July 23, 1990.  Entitlement to a total rating 
due to unemployability was denied.  

Because service connection for osteoarthritis of the cervical 
spine has been granted, the issue is no longer on appeal, as 
the matter in controversy has been resolved.  
38 U.S.C.A. § 7105(d)(5) (West 1991); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  However, because the claim of 
entitlement to a total rating remains in a denied status, the 
issue has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Service connection is in effect for the following 
disabilities: residuals of a status post total hysterectomy 
for ovarian cyst and lysis of adhesions, rated as 50 percent 
disabling; residuals of a disc herniation of L4-L5, rated as 
20 percent disabling; and residuals of osteoarthritis of the 
cervical spine, rated a 10 percent disabling.  The combined 
total disability rating is 60 percent.

3.  The veteran's service-connected disabilities are not of 
sufficient severity to preclude her from engaging in 
substantially gainful employment.  The veteran is gainfully 
employed as a home health coordinator.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist her in the development of facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
acknowledges that in a March 1994 rating action, when denying 
the veteran's claim, the RO considered the veteran's 
vocational rehabilitation records.  The March 1994 
supplemental statement of the case substantiates the 
foregoing.  The referenced vocational rehabilitation folder 
is not of record.  However, upon reviewing the additional 
evidence of record, especially VA examination reports dated 
from March to October 1993 and from December 1997 to February 
1998, the Board finds that the unavailability of the 
veteran's vocational rehabilitation folder is harmless and 
the claim does not warrant a remand, as further adjudication 
which would be futile.  As such, any additional development 
in this regard is not warranted.  See generally, Marciniak v. 
Brown, 10 Vet. App. 198 (1997); Franzen v. Brown, 
9 Vet. App. 235 (1996).  In this case, the Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal.   

The veteran seeks entitlement to a total rating based on 
unemployability due to her service-connected disabilities.  
The law and regulations provide that a total disability 
ratings may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined  rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  It is noted that the 
existence or degree of nonservice-connected disability or 
disabilities or previous unemployability status will be 
disregarded where the aforementioned percentage for the 
service-connected disability is met and, in the judgment of 
the rating agency, the service-connected disability renders 
the veteran unemployable.  Id.

As noted above, service connection is in effect for the 
following disabilities: residuals of a status post total 
hysterectomy for ovarian cyst and lysis of adhesions, rated 
at 50 percent; residuals of a disc herniation of L4-L5, rated 
at 20 percent; and residuals of osteoarthritis of the 
cervical spine, rated at 10 percent.  

Nevertheless, the evidence of record shows that entitlement 
to a total rating based on individual unemployability is not 
warranted.  At the outset, the Board points out that the 
veteran's disabilities ratings do not meet the criteria 
required in order to grant entitlement to a total disability 
rating.  As shown above, the veteran does not have a service-
connected disability rated at 60 percent and her combined 
total disability rating is less than 70 percent.  Her 
combined total disability evaluation is 60 percent.  As such, 
the veteran's percentage evaluations fail to meet the 
percentage ratings required for entitlement to a total rating 
based on schedular criteria.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).

Even though the veteran's disability evaluations fail to meet 
the aforementioned percentage requirements to warrant 
entitlement to a total disability, consideration of her claim 
on an extraschedular basis is still warranted pursuant to 
38 C.F.R. § 4.16(b).  The applicable regulation provides that 
it is the established policy of the VA that all veteran's who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Id.  When considering this issue, 
the Board will consider the veteran's service-connected 
disabilities, employment history, education and vocational 
attainment and all other pertinent factors.  Id.

In this regard, the relevant evidence of record, by history, 
shows that the veteran has received and continues to 
treatment for her service-connected cervical spine, disc 
herniation, and status post total hysterectomy for ovarian 
cyst and lysis of adhesions disabilities.  The evidence 
consists of: VA hospital reports dated from December 1983 to 
January 1984; reports from S. B., M.D., dated from July 1989 
to June 1990, showing that in July 1989 the veteran underwent 
an exploratory laparotomy, lysis of adhesions, and total 
abdominal hysterectomy and right salpingo-oophorectomy; 
Village Chiropractic Health Center treatment reports dated in 
October 1990; medical reports from M. M. G., M.D., dated from 
February to March 1991, showing that at that time the veteran 
was an emergency medical technician by training and worked as 
an office manager; reports from L. R., M.D., dated in March 
1991, showing treatment for complaints of the cervical spine; 
the veteran's April 1991 hearing transcript; reports from P. 
D. C. , M.D., dated in June 1991 and an undated statement 
from J. A. M., M.D.; a July 1991 VA examination report, 
showing that the veteran was employed as an office manager 
and nurse extending from February 1984 to October 1990; 
private medical reports from R. A., M.D., extending from 
January 1985 to November 1991, showing treatment for 
complaints of radiculopathy of the right lower extremity and 
lower back pain; a June 1992 statement from the VA, showing 
that the veteran was rejected for an employment position; and 
hospital reports from the Medical College of Georgia Hospital 
dated in February 1993, showing continued treatment for the 
service-connected disabilities. 

In relevant part, at VA examination in March 1993, the 
veteran's social and industrial history was reviewed.  The 
examiner noted that after discharge from service in September 
1983, from February 1984 to November 1985, the veteran worked 
at a medical center and thereafter, worked for different 
physicians until April 1986.  The veteran changed jobs in 
1985 because of contractual problems and terminated 
employment in 1986 due to her pregnancy.  The report also 
shows that from 1987 to 1990, the veteran worked as a 
phlebotomist and even though she decreased her working hours 
because of lower back pain, during this same period, she also 
worked as a pediatric nurse on a second job.  During the 
interview, the examiner also acknowledged that the veteran 
currently worked with the hospital for approximately 2 days 
per week.  After conducting the interview, physical 
examination revealed normal gynecological findings and normal 
findings associated with the spine, except for a mild 
herniated disc.  In the diagnosis section, the examiner 
wrote, although the veteran complained of back pain and 
gynecological difficulties she worked as a licensed practical 
nurse at the VA until she was told that she was not 
employable because of health risks to the patients; however, 
in spite of the foregoing, the veteran worked two days a 
week.  

On social and industrial survey in March 1993, the veteran 
complained of an inability to sit for long periods of time 
due to pain and stated that her medications rendered her 
dysfunctional.  She also stated that lifting and prolonged 
standing and walking caused pain of the legs, back, and 
pelvic area.  As a result of her symptoms, her physical 
capacity, energy level, and goals in life were limited.  She 
could not work 40 hours a week and her options for employment 
are severely limited based upon her responses to health 
problems on employment applications. 

On VA examinations in October 1993, the veteran complained of 
reoccurring cysts of the vaginal area and increased 
dyspareunia with the onset of the cysts.  She also stated 
that she was currently asymptomatic.  Complaints of pain of 
the neck and lower back with radiculopathy and numbness of 
the right leg were also recorded.  The examination reports 
also show that the veteran worked as a nurse approximately 
three times a week in twelve-hour shifts.  On gynecological 
examination, findings were normal, except for tenderness just 
proximal to the pubis symphysis; on examination of the lumbar 
spine, findings were essentially normal, except for some 
limitation of motion on extension and softness and mild 
tenderness of the parapineal muscles; on examination of the 
cervical spine, findings were again essentially normal, 
except for slight limitation of motion on extension; and on 
neurological examination, findings were normal.  The relevant 
diagnoses were status post total hysterectomy, history of 
vaginal cysts, dyspareunia, and pubic pain; low backache 
syndrome, bulging disc of L4-L5 by history, and probably L4 
radiculopathy; and algia of the neck, myalgia, questionable 
ulnar neuropathy on the right, and probably L4-5 disc with L5 
radiculopathy. 

VA outpatient treatment reports extending from July 1993 to 
August 1996, showing continued treatment for the cervical 
spine disability with weakness and numbness of the right 
shoulder and right side of the neck due to a pinched cervical 
nerve, are also of record.

In relevant part, on mental status examination in January 
1998, the veteran recalled working at a nursing home as a 
charge nurse for two years until 1995, working at the VA 
Medical Center as a licensed practical nurse from 1995 to 
1996, completing her degree in nursing, and thereafter, 
working as a home health nurse from October 1996 until 1997.  
Since July 1997 she has worked as a home health coordinator 
and in her current capacity, works approximately 40-60 hours 
a week.

At VA examination in February 1998, the veteran complained of 
pain at the base of the neck down into the left arm and hand 
and a backache with swelling and pain to the right foot and 
left side below the knee.  During the interview, she stated 
that she finished the registered nurse course in May 1997, 
and presently, worked for a home health agency as a 
registered nurse.  On physical examination, no deformity of 
the cervical spine was observed.  Flexion was to 40 degrees 
with extension to 35 degrees, lateral bending to 35 degrees, 
bilaterally, and lateral rotation to 50 degrees, bilaterally.  
Muscle strength of the cervical spine was 5/5.  For the 
lumbar spine, flexion was to 60 degrees with extension to 30 
degrees, and lateral rotation to 35 degrees, bilaterally.  
The veteran could walk on her tiptoes and heels without 
difficulty and straight leg raising was 90 degrees, 
bilaterally.  Subjective evidence of some scattered 
diminished sensation was detected but the examiner noted that 
it did not fit into any one dermatome.  The veteran's thighs 
measured 45-centimeters in circumference on the right and 46-
centimeters in circumference on the left.  Her calves 
measured 35-centimeters in circumference on the right and 36-
centimeters in circumference on the left.  Neurological 
examinations in December 1997 and January1998 were 
essentially normal.  A report of a x-ray study of the 
cervical spine showed minimal osteoarthritic changes and 
minimal disc space narrowing overall, but no specific disc 
space narrowing or marked narrowing was observed in any of 
the disc spaces, and a report of a x-ray study of the lumbar 
spine disclosed a normal lumbosacral spine and normal disc 
space heights.  A computed tomography scan of the lumbar 
spine however revealed some homogenous binding at L3-4, L4-5 
and L5-S1 without obstruction or pressure of the nerve roots; 
otherwise, findings were normal.  The relevant diagnoses were 
cervical spine osteoarthritis and osteoarthritis of the lower 
lumbar spine.  

After examination, the examiner stated that all evidence was 
essentially negative.  The veteran had myofascial type of 
aches and pains, which were not confirmed by neurological 
evidence.  It was also noted that since the veteran had 
started working, her overall mental attitude had changed.  
She was happier and more satisfied.  

As demonstrated above, the record clearly shows that the 
veteran's service-connected disabilities are not of 
sufficient severity to preclude her from engaging in 
substantially gainful employment.  Substantially gainful 
employment is that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where he or she 
resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  Substantially gainful employment also suggests 
earning "a living wage".  Id.  In this case, the record shows 
that the veteran is gainfully employed and her service-
connected disabilities do not prevent her from obtaining and 
maintaining gainful employment.  The records show that the 
veteran has received training in the health-services field 
and, by history and currently, has been consistently employed 
in health-related occupations.  The veteran has worked at 
medical hospitals and offices as a charge nurse, office 
assistant, and licensed practical nurse.  She currently earns 
a living as a registered nurse/home health coordinator and 
works approximately 40-60 hours per week.  Further, there is 
no evidence of record suggesting that the veteran has lost 
time from work because of excessive absenteeism due to her 
service-connected disabilities or that her service-connected 
disabilities interfere with her employment.  

Considering the foregoing, the Board must find that the 
veteran's service-connected disabilities are not of 
sufficient severity that they would preclude her from 
engaging in all types of substantially gainful employment, 
consistent with her education and employment history.  By 
history and currently, the veteran has been and continues to 
be employed in health-services related occupations.  The 
preponderance of the evidence is against the veteran's claim 
and the evidence is not evenly balanced.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim of entitlement 
to a total rating based on individual unemployability is 
denied.    


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

